                                                               SO ORDERED.


                                                               Dated: May 7, 2021
   1
   2
                                                               ______________________________________
   3                                                           Madeleine C. Wanslee, Bankruptcy Judge

   4
   5
   6                          IN THE UNITED STATES BANKRUPTCY COURT
   7                                  FOR THE DISTRICT OF ARIZONA
   8    In re:                                            In Proceedings Under Chapter 13
   9
        SAMUAL J. EHLERS,                                 Case No. 2:20-bk-10363-MCW
  10                                                      AMENDED STIPULATED ORDER
  11    and                                               CONFIRMING AMENDED CHAPTER
                                                          13 PLAN
  12    MARY A. EHLERS

  13
  14                                           Debtors.

  15             This Amended Stipulated Order is provided for the sole purpose of providing for the
  16   payments disbursed to Canvas Credit Union prior to the surrender of the vehicle. Paragraph C(5)(a)
  17   mistakenly excluded the $600.00 disbursed to Canvas Credit Union as adequate protection payments
  18   prior to the first amended plan’s proposal to surrender the vehicle.
  19             IT IS ORDERED, amending Paragraph C(5)(a) in the Stipulated Order Confirming Chapter
  20   13 Plan to state the following:
  21             (a) The Debtors will surrender the 2019 Chevrolet Cruze in which Canvas Credit
  22             Union has a security interest. Prior to the surrender of the vehicle, the Trustee
  23             disbursed $600.00 to Canvas Credit Union. This payment is deemed allowed.
  24             IT IS FURTHER ORDERED, that all other provisions of the Amended Chapter 13 Plan
  25   shall remain in effect as per the Stipulated Order Confirming Amended Chapter 13 Plan signed
       on May 5, 2021.
  26
       _____________________________________________________________________________
  27
                                DATED AND SIGNED ABOVE
  28   _____________________________________________________________________________


Case 2:20-bk-10363-MCW           Doc 37 Filed 05/07/21 Entered 05/07/21 15:14:46             Desc
                                 Main Document    Page 1 of 2
                              Rachel Flinn
                              2021.05.07
                              12:58:29 -07'00'




Case 2:20-bk-10363-MCW   Doc 37 Filed 05/07/21 Entered 05/07/21 15:14:46   Desc
                         Main Document    Page 2 of 2
